DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner acknowledges receipt of the preliminary amendment filed 3/20/2020 in which claims 1-52 were cancelled and claims 53-72 were added.
Claims 53-72 are pending and presented for examination.
Claim Objections
Claim 63 is objected to because of the following informalities:  in line 7, "gate to" should be amended to read -gate-.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 53, 54, 56, 60, 63, and 65-67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2015/0091091 and Liu hereinafter).
As to claims 53, 54, 56, and 60: Liu discloses [claim 53] a field-effect transistor (Fig. 14), comprising: a semiconductor material (comprising 101, 201, 202, and 203) between a source (501) and a drain (Fig. 14; [0013]-[0015], [0023]-[0030], and [0079]; 502 is drain); a first gate (lower 403) adjacent the semiconductor material (Fig. 14; [0069]); and a second gate (upper 403) positioned adjacent the semiconductor material, wherein a portion of the semiconductor material (the portions 201, 202, and 203) is between the first and second gates (Fig. 14; [0069]); [claim 54] wherein the portion (comprising 201, 202, and 203) of the semiconductor material is a first portion, the first gate (lower 403) positioned between the first portion (comprising 201, 202, and 203) of the semiconductor material and a second portion (101) of the semiconductor material (Fig. 14; [0013]-[0015] and [0023]-[0030]); [claim 56] further comprising a bonding layer (bonding layer is a product by process limitation; the claim is directed to a product and thus the process (“bonding”) is given little patentable weight; see MPEP 2113; 102 is the same product as the bonding layer, namely an oxide layer) comprising oxide (102) adjacent to the first gate (lower 403), the first portion (comprising 201, 202, and 203) of the semiconductor material coupled to the second portion (101) of the semiconductor material via the bonding layer (Fig. 14; [0016]; 203, 202, and 201 are coupled or attached to 101 through bonding layer 102); [claim 60] wherein at least a portion of the first gate (lower 403) and at least a portion of the second gate (upper 403) are in vertical alignment (Fig. 14; [0069]).

As to claims 63 and 65-67: Liu discloses [claim 63] a field-effect transistor (Fig. 14), comprising: a source (Fig. 14; [0079]; 501); a drain (Fig. 14; [0079]; 502); a semiconductor layer (Fig. 14; [0013]-[0015] and [0023]-[0030]; comprising 101, 201, 202, and 203); a buried gate (lower 403) positioned beneath a top surface of the semiconductor layer (Fig.14; [0023]-[0030]); and a top gate (upper 403) positioned above the top surface of the semiconductor layer (Fig. 14; [0023]-[0030]), the buried gate and the top gate to activate a channel region of the semiconductor layer between the source and the drain (Fig. 14; [0023] and [0069]; dual-gate structure; in a dual-gate structure both gate electrodes activate the channel region); [claim 65] wherein the buried gate (lower 403) is between a first portion (comprising 203) of the semiconductor layer and a second portion (101) of the semiconductor layer (Fig. 14; [0013]-[0015] and [0023]-[0030]); [claim 66] wherein the first portion (203) of the semiconductor layer is positioned closer to the top gate (upper 403) than the buried gate (lower 403) and the second portion (101) of the semiconductor layer positioned farther away from the top gate (upper 403) than the buried gate (Fig. 14; [0013]-[0015] and [0023]-[0030]); [claim 67] further comprising a bonding layer 9bonding layer is a product by process limitation; the claim is directed to a product and thus the process (“bonding”) is given little patentable weight; see MPEP 2113; 102 is the same product as the bonding layer, namely an oxide layer) comprising oxide (102), the first portion (203) of the semiconductor material coupled to the second portion (101) of the semiconductor material via the bonding layer (Fig. 14; [0016]; 203 (and 202, and 201) are coupled or attached to 101 through bonding layer 102).

Claims 53-55, 60, and 63-66 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huguenin et al (US 2012/0313182 and Huguenin hereinafter).
As to claims 53-55 and 60: Huguenin discloses [claim 53] a field-effect transistor (Figs. 1 and 12), comprising: a semiconductor material (comprising 10 and 11) between a source and a drain (Figs. 1 and 12; [0038] and [0066]; source 55 and drain 56 in Fig. 12); a first gate (16) adjacent the semiconductor material (Fig. 1; [0038]); and a second gate (17) positioned adjacent the semiconductor material, wherein a portion of the semiconductor material (10) is between the first and second gates (Fig. 1; [0038]-[0039]); [claim 54] wherein the portion (10) of the semiconductor material is a first portion, the first gate (16) positioned between the first portion (10) of the semiconductor material and a second portion (11 under 16) of the semiconductor material; [claim 55] wherein the first (10) and second portions (11 under 16) of the semiconductor material are parts of an integrated layer (10 and all of 11) of the semiconductor material (Fig. 1; [0038]-[0039]); [claim 60] wherein at least a portion of the first gate (16) and at least a portion of the second gate (17) are in vertical alignment (Fig. 1; [0038]-[0039]).

As to claims 63-66: Huguenin discloses [claim 63] a field-effect transistor (Figs. 1 and 12), comprising: a source (Fig. 12; [0066]; 55); a drain (Fig. 12; [0066]; 56); a semiconductor layer (Fig. 1; [0038]; comprising 10 and 11); a buried gate (16) positioned beneath a top surface of the semiconductor layer (Fig. 1; [0038]); and a top gate (17) positioned above the top surface of the semiconductor layer (Fig. 1; [0038]-[0039]), the buried gate and the top gate to activate a channel region of the semiconductor layer between the source and the drain (Figs. 1 and 12; [0038]; dual-gate structure; in a dual-gate structure both gate electrodes activate the channel region); [claim 64] wherein the buried gate (16) is embedded within the semiconductor layer (comprising 10 and 11), the semiconductor layer surrounding the buried gate (Fig. 1; [0038]); [claim 65] wherein the buried gate (16) is between a first portion (upper half of 10) of the semiconductor layer and a second portion (portion of 11 under 16) of the semiconductor layer (Fig. 1; [0038]); [claim 66] wherein the first portion (upper half of 10) of the semiconductor layer is positioned closer to the top gate (17) than the buried gate (16) and the second portion (portion of 11 under 16) of the semiconductor layer positioned farther away from the top gate (17) than the buried gate (Fig. 1; [0038]-[0039]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 68-71 are rejected under 35 U.S.C. 103 as being unpatentable over Chu-Kung et al (US 2016/0276438 and Chu-Kung hereinafter) in view of Huguenin.
As to claims 68-71: Chu Kung discloses [claim 68] a system (Fig. 3) comprising: a communications chip (Fig. 3; [0049]); and a transistor (Fig. 3; [0049]). 
Chu-Kung fails to expressly disclose [claim 68] where the transistor comprising: a semiconductor material; a first gate positioned above a top surface of the semiconductor material; and a second gate positioned below the top surface of the semiconductor material; [claim 69] wherein the second gate is embedded within the semiconductor material, the semiconductor material surrounding the second gate; [claim 70] wherein the second gate is between a first portion of the semiconductor material and a second portion of the semiconductor material; [claim 71] wherein the first portion of the semiconductor material is positioned closer to the first gate than the second gate, the second portion of the semiconductor material positioned farther away from the first gate than the second gate.  
Huguenin discloses [claim 68] where the transistor (Fig. 1) comprising: a semiconductor material (Fig. 1; [0038] and [0066]; comprising 10 and 11); a first gate (17) positioned above a top surface of the semiconductor material (Fig. 1; [0038]-[0039]); and a second gate (16) positioned below the top surface of the semiconductor material (Fig. 1; [0038]); [claim 69] wherein the second gate (16) is embedded within the semiconductor material (comprising 10 and 11), the semiconductor material surrounding the second gate (Fig. 1; [0038]); [claim 70] wherein the second gate (16) is between a first portion (upper half of 10) of the semiconductor material and a second portion (11 underneath 16) of the semiconductor material (Fig. 1; [0038]); [claim 71] wherein the first portion (upper half of 10) of the semiconductor material is positioned closer to the first gate (17) than the second gate (16), the second portion (11 underneath 16) of the semiconductor material positioned farther away from the first gate (17) than the second gate (Fig. 1; [0038]-[0039]).
Therefore, given the teachings of Huguenin, a person having ordinary skill in the art before the effective filing date would have readily recognized the desirability and advantages of modifying Chu-Kung by employing the well known or conventional features of transistor in communication chip fabrication ([0049]), such as displayed by Huguenin, by employing a dual-gate structure in order to avoid using doped silicon at the edges of the channel ([0006]).
	
Claims 68 and 70-72 are rejected under 35 U.S.C. 103 as being unpatentable over Chu-Kung in view of Liu.
As to claims 68 and 70-72: Chu Kung discloses [claim 68] a system (Fig. 3) comprising: a communications chip (Fig. 3; [0049]); and a transistor (Fig. 3; [0049]).
Chu-Kung fails to expressly disclose [claim 68] where the transistor comprising: a semiconductor material; a first gate positioned above a top surface of the semiconductor material; and a second gate positioned below the top surface of the semiconductor material; [claim 70] wherein the second gate is between a first portion of the semiconductor material and a second portion of the semiconductor material; [claim 71] wherein the first portion of the semiconductor material is positioned closer to the first gate than the second gate, the second portion of the semiconductor material positioned farther away from the first gate than the second gate; [claim 72] further comprising a bonding layer comprising oxide, the first portion of the semiconductor material coupled to the second portion of the semiconductor material via the bonding layer.
	Liu discloses [claim 68] where the transistor (Fig. 14) comprising: a semiconductor material (Fig. 14; [0013]-[0015] and [0023]-[0030]; (comprising 101, 201, 202, and 203)); a first gate (upper 403) positioned above a top surface of the semiconductor material (Fig. 14; [0069]); and a second gate (lower 403) positioned below the top surface of the semiconductor material (Fig. 14; [0069]); [claim 70] wherein the second gate (lower 403) is between a first portion (203) of the semiconductor material and a second portion (101) of the semiconductor material ; [claim 71] wherein the first portion (203) of the semiconductor material is positioned closer to the first gate (upper 403) than the second gate (lower 403), the second portion (101) of the semiconductor material positioned farther away from the first gate (upper 403) than the second gate (Fig. 14; [0013]-[0015] and [0023]-[0030]); [claim 72] further comprising a bonding layer (bonding layer is a product by process limitation; the claim is directed to a product and thus the process (“bonding”) is given little patentable weight; see MPEP 2113; 102 is the same product as the bonding layer, namely an oxide layer) comprising oxide (102), the first portion (203) of the semiconductor material coupled to the second portion (101) of the semiconductor material via the bonding layer (Fig. 14; [0016]; 203 (and 202 and 201) are coupled or attached to 101 through bonding layer 102).

Allowable Subject Matter
Claims 57-59 and 61-62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834.  The examiner can normally be reached on Monday-Friday 8 am - 4 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813